Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 12/23/2020 has been entered. Specification has been reviewed and accepted.
Claim Objections

Claim 17 is objected to because of the following informalities:  Claim 17 is dependent upon itself.  Appropriate correction is required. For interpretation purposes examiner has interpreted claim 17 as being dependent upon claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “using a measurable attribute associated with a system, segment operational data associated with the system into at least a first bin and a second bin”, and “automatically generate predicted supervisory control suggestions for a plurality of supervisory setpoints associated with the system.”
The limitations of “using a measurable attribute associated with a system, segment operational data associated with the system into at least a first bin and a second bin”, and “automatically generate predicted supervisory control suggestions for a plurality of supervisory setpoints associated with the system” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “segment operation data”, and “generate predicted …control suggestions”, in the context of this claim encompasses that the user mentally could make a decision, calculation, and observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements - :  “A system, including at least one processor, the system configured to: “, and “train a first brain based on a first data model associated with the first bin and train a second brain based on a second data model associated with the second bin; and using the first brain and the second brain, implemented by at least one processor” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of:  “A system, including at least one processor, the system configured to: “, and “train a first brain based on a first data model associated with the first bin and train a second brain based on a second data model associated with the second bin; and using the first brain and the second brain, implemented by at least one processor”  which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “further configured to determine a transition boundary between the first bin and the second bin as part of segmenting the operational data associated with the system into the first bin and the second bin” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea. The claim does not recite any additional limitations. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein each of the first brain and the second brain is trained using a Markov decision process model characterized by a tuple comprising: (1) a finite set of states associated with the system, (2) a finite set of actions associated with the system, (3) a state transition function associated with the system, and (4) a reward function associated with the system” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein neither the finite set of states associated with the system nor the finite set of actions associated with the system include the measurable attribute associated with the system” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein the transition boundary relates to a transition in predicted values of at least one state associated with the system” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein the transition in the predicted values of the at least one state is determined by a first set of training data corresponding to a forward data model and a second set of training data corresponding to a backward data model,” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea. The claim additionally recites “wherein the forward data model relates to a dynamic behavior of the system forward in time and the backward data model relates to a dynamic behavior of the system backward in time.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “A method comprising: using a measurable attribute associated with a system, segmenting operational data associated with the system into at least a first bin and a second bin”, and  “ using the first brain and the second brain… automatically generate predicted supervisory control suggestions for a plurality of supervisory setpoints associated with the system.”
The limitations of A method comprising: “using a measurable attribute associated with a system, segmenting operational data associated with the system into at least a first bin and a second bin”, and  “ using the first brain and the second brain… automatically generate predicted supervisory control suggestions for a plurality of supervisory setpoints associated with the system.” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “segment operation data”, and “generate predicted …control suggestions”, in the context of this claim encompasses that the user mentally could make a decision, calculation, and observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements -  “training a first brain based on a first data model associated with the first bin and training a second brain based on a second data model associated with the second bin, …implemented by at least one processor” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of:  “training a first brain based on a first data model associated with the first bin and training a second brain based on a second data model associated with the second bin,… implemented by at least one processor”  which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 for similar reasons as claim 2.
Claim 9 is rejected under 35 U.S.C. 101 for similar reasons as claim 3.
Claim 10 is rejected under 35 U.S.C. 101 for similar reasons as claim 4.
Claim 11 is rejected under 35 U.S.C. 101 for similar reasons as claim 5.
Claim 12 is rejected under 35 U.S.C. 101 for similar reasons as claim 6.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein the transition in the predicted values of the at least one state is determined by determining differences between a first set of predicted values of the at least one state based on the forward data model and a second set of predicted values of the at least one state based on the backward data model” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea. The claim does not recite any additional limitations. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 7. The claims additionally recite- “wherein the system comprises a heating, ventilation, and cooling (HVAC) system and wherein the measurable attribute comprises an air temperature outside a structure being heated or cooled by the HVAC system” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “A method comprising: using a measurable attribute associated with a system, segmenting operational data associated with the system into at least a first bin and a second bin, wherein the segmenting the operational data associated with the system into the first bin and the second bin further comprises determining a transition boundary between the first bin and the second bin”, and  “ using the first brain and the second brain… automatically generate predicted supervisory control suggestions for a plurality of supervisory setpoints associated with the system.”
The limitations of A method comprising: “using a measurable attribute associated with a system, segmenting operational data associated with the system into at least a first bin and a second bin, wherein the segmenting the operational data associated with the system into the first bin and the second bin further comprises determining a transition boundary between the first bin and the second bin”, and  “ using the first brain and the second brain… automatically generate predicted supervisory control suggestions for a plurality of supervisory setpoints associated with the system.” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “segment operation data”, and “generate predicted …control suggestions”, in the context of this claim encompasses that the user mentally could make a decision, calculation, and observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements -  “training a first brain based on a first data model associated with the first bin and training a second brain based on a second data model associated with the second bin, …implemented by at least one processor” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim additionally recites the limitation “using deep reinforcement learning” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of:  “training a first brain based on a first data model associated with the first bin and training a second brain based on a second data model associated with the second bin,… implemented by at least one processor”  which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim additionally recites the limitation “using deep reinforcement learning” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 for similar reasons as claim 3.
Claim 17 is rejected under 35 U.S.C. 101 for similar reasons as claim 4.
Claim 18 is rejected under 35 U.S.C. 101 for similar reasons as claim 5.
Claim 19 is rejected under 35 U.S.C. 101 for similar reasons as claim 6.
Claim 20 is rejected under 35 U.S.C. 101 for similar reasons as claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 5, 6, 7, 8, 11, and 12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al. (US20160350671A1, herein Morris).
Regarding claim 1, Morris teaches A system, including at least one processor ([0008] at least one processor that, when executing the computer-executable instructions) , the system configured to: using a measurable attribute associated with a system ([0008] configures the system to: collect source data collected from over a period of time, wherein the source data is derived from information obtained from operation of an operating system, hardware device, or machine.) , segment operational data associated with the system into at least a first bin and a second bin ( [0103] the historical source data 170 may be divided into a first portion that is 70% of the total historical source data available and a second portion that is the remaining 30% of the total historical source data 170 available) ; train a first brain based on a first data model associated with the first bin ([0108] the processor(s) 200 can be configured to train a first sub-model that incorporates a first portion of aggregated data set 190) and train a second brain based on a second data model associated with the second bin ([0108] and train a second sub-model that incorporates a second set of aggregated data set 190, where the first portion of aggregated data set 190 is not necessarily the same as the second portion of aggregated data set 190, for example, each represents operational data 198 that was collected at different times during operation of machine 112. In some embodiments); and using the first brain and the second brain, implemented by at least one processor, automatically generate predicted supervisory control suggestions for a plurality of supervisory setpoints associated with the system ([0084] the predictive system 160 may be configured to train the sub-models and the super-models that combine the outputs of the sub-models using various weights and/or parameters for the purposes of predicting any variety of operational outcomes of interest that may be associated with the operating system 110 or equipment 112 or processes associated therewith. The sub-models can be any suitable type of model (e.g., statistical models) for predicting an operational condition of interest from the source data 172).

Regarding claim 2, Morris teaches The system of claim 1, further configured to determine a transition boundary between the first bin and the second bin as part of segmenting the operational data associated with the system into the first bin and the second bin ( [0103] the historical source data 170 may be divided into a first portion that is 70% of the total historical source data available and a second portion that is the remaining 30% of the total historical source data 170 available)

Regarding claim 5, Morris teaches The system of claim 2, wherein the transition boundary relates to a transition in predicted values of at least one state associated with the system ([0065] a variable may be temporally contextualized by its expected future state (e.g., relying on past-states to predict the future state of a feature), [0038] the systems and methods herein will enable collectable source data to be continually, or substantially continually, updated and contextualized for statistical analysis so as to generate updated predictions of the propensity of operating system, hardware device, or machine to experience an operational outcome of interest in a defined period of time thereafter during operation thereof, [0103] the historical source data 170 may be divided into a first portion that is 70% of the total historical source data available and a second portion that is the remaining 30% of the total historical source data 170 available).

Regarding claim 6, Morris teaches The system of claim 5, wherein the transition in the predicted values of the at least one state ([0038] the systems and methods herein will enable collectable source data to be continually, or substantially continually, updated and contextualized for statistical analysis so as to generate updated predictions of the propensity of operating system, hardware device, or machine to experience an operational outcome of interest in a defined period of time thereafter during operation thereof, ([0065] Individual data points representing a system or piece of equipment's history, current state, a metric for an expected future state, and combinations thereof can represent this temporal dynamic)   is determined by a first set of training data corresponding to a forward data model ([0087] the aggregated data set 190 may be partitioned in some embodiments into a first portion and a second portion of contextualized data for analysis. The first portion of the aggregated data set 190 may be used for the purposes of generating the sub-models and the super-models (e.g., training), [0050] readings recorded by an operator during operation of the operating system, hardware device, or machine can be incorporated as source for current analysis herein if the data is analyzable in real time, [0076] determine the predicted outputs 196 for the outcome of interest using current operational data from the aggregated data set 190) , and a second set of training data corresponding to a backward data model ([0108] and train a second sub-model that incorporates a second set of aggregated data set 190, where the first portion of aggregated data set 190 is not necessarily the same as the second portion of aggregated data set 190, for example, each represents operational data 198 that was collected at different times during operation of machine 112. In some embodiments, [0106] The processor(s) 200 may be configured to generate one or more sub-models using the received and historical source data, such as formatted source data 176 stored that becomes part of the historical source data 170, [0108] the processors(s) 200 may be configured to use only a portion of the available historical source data 170 to train each of the sub-models to be generated), wherein the forward data model relates to a dynamic behavior of the system forward in time and the backward data model relates to a dynamic behavior of the system backward in time ([0110] The processor(s) 200 may be configured to perform the sub-model training using the second portion (e.g., the testing portion) of the historical source data 170 to ensure that all of the sub-models that are to be used for the generation of the super-model are each individually performing within a desired band of error (e.g., threshold values for false positives and false negatives, [0046] Source data generated by these one or more sensors 120 will be associated with the specific past or current operation of the equipment 112 that operates within the operating system 110 or processes associated therewith).

Regarding claim 7, Morris teaches  A method comprising: using a measurable attribute associated with a system ([0008] configures the system to: collect source data collected from over a period of time, wherein the source data is derived from information obtained from operation of an operating system, hardware device, or machine.), segmenting operational data associated with the system into at least a first bin and a second bin ([0103] the historical source data 170 may be divided into a first portion that is 70% of the total historical source data available and a second portion that is the remaining 30% of the total historical source data 170 available); training a first brain based on a first data model associated with the first bin ([0108] the processor(s) 200 can be configured to train a first sub-model that incorporates a first portion of aggregated data set 190) and training a second brain based on a second data model associated with the second bin ([0108] and train a second sub-model that incorporates a second set of aggregated data set 190, where the first portion of aggregated data set 190 is not necessarily the same as the second portion of aggregated data set 190, for example, each represents operational data 198 that was collected at different times during operation of machine 112. In some embodiments); and using the first brain and the second brain, implemented by at least one processor, automatically generating predicted supervisory control suggestions for a plurality of supervisory setpoints associated with the system ([0084] the predictive system 160 may be configured to train the sub-models and the super-models that combine the outputs of the sub-models using various weights and/or parameters for the purposes of predicting any variety of operational outcomes of interest that may be associated with the operating system 110 or equipment 112 or processes associated therewith. The sub-models can be any suitable type of model (e.g., statistical models) for predicting an operational condition of interest from the source data 172).

Regarding claim 8, Morris teaches The method of claim 7, wherein the segmenting the operational data associated with the system into the first bin and the second bin further comprises determining a transition boundary between the first bin and the second bin ( [0103] the historical source data 170 may be divided into a first portion that is 70% of the total historical source data available and a second portion that is the remaining 30% of the total historical source data 170 available)

Regarding claim 11, Morris teaches The method of claim 8, wherein the transition boundary relates to a transition in predicted values of at least one state associated with the system ([0065] a variable may be temporally contextualized by its expected future state (e.g., relying on past-states to predict the future state of a feature), [0038] the systems and methods herein will enable collectable source data to be continually, or substantially continually, updated and contextualized for statistical analysis so as to generate updated predictions of the propensity of operating system, hardware device, or machine to experience an operational outcome of interest in a defined period of time thereafter during operation thereof, [0103] the historical source data 170 may be divided into a first portion that is 70% of the total historical source data available and a second portion that is the remaining 30% of the total historical source data 170 available).

Regarding claim 12, Morris teaches The method of claim 11, wherein the transition in the predicted values of the at least one state ([0038] the systems and methods herein will enable collectable source data to be continually, or substantially continually, updated and contextualized for statistical analysis so as to generate updated predictions of the propensity of operating system, hardware device, or machine to experience an operational outcome of interest in a defined period of time thereafter during operation thereof, ([0065] Individual data points representing a system or piece of equipment's history, current state, a metric for an expected future state, and combinations thereof can represent this temporal dynamic)  is determined by using a first set of training data corresponding to a forward data model ([0087] the aggregated data set 190 may be partitioned in some embodiments into a first portion and a second portion of contextualized data for analysis. The first portion of the aggregated data set 190 may be used for the purposes of generating the sub-models and the super-models (e.g., training), [0050] readings recorded by an operator during operation of the operating system, hardware device, or machine can be incorporated as source for current analysis herein if the data is analyzable in real time, [0076] determine the predicted outputs 196 for the outcome of interest using current operational data from the aggregated data set 190) and a second set of training data corresponding to a backward data model ([0108] and train a second sub-model that incorporates a second set of aggregated data set 190, where the first portion of aggregated data set 190 is not necessarily the same as the second portion of aggregated data set 190, for example, each represents operational data 198 that was collected at different times during operation of machine 112. In some embodiments, [0106] The processor(s) 200 may be configured to generate one or more sub-models using the received and historical source data, such as formatted source data 176 stored that becomes part of the historical source data 170, [0108] the processors(s) 200 may be configured to use only a portion of the available historical source data 170 to train each of the sub-models to be generated), wherein the forward data model relates to a dynamic behavior of the system forward in time and the backward data model relates to a dynamic behavior of the system backward in time ([0110] The processor(s) 200 may be configured to perform the sub-model training using the second portion (e.g., the testing portion) of the historical source data 170 to ensure that all of the sub-models that are to be used for the generation of the super-model are each individually performing within a desired band of error (e.g., threshold values for false positives and false negatives, [0046] Source data generated by these one or more sensors 120 will be associated with the specific past or current operation of the equipment 112 that operates within the operating system 110 or processes associated therewith).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 3, 4, 9, 10, 14, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 20160350671A1, herein Morris),  in view of Nagarathinam et al. (US20210200163A1, herein Nagarathinam).

Regarding claim 3, Morris teaches The system of claim 1, wherein each of the first brain and the second brain is trained comprising: (1) a finite set of states associated with the system ([0065] Individual data points representing a system or piece of equipment's history, current state, a metric for an expected future state, and combinations thereof can represent this temporal dynamic) , (2) a finite set of actions associated with the system ([0075] The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112. As a result, operational data 198 such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, energy or resource usage, or an indication of whether and to what extent the outcome of interest occurred can be entered or recorded by the user and/or operator) , (3) a state transition function associated with the system ([0032] can enable the machine or hardware device in which the motor is embedded to be taken off line for maintenance or to allow the motor or machine to be adjusted while in use, depending on the type of data being reported), 
Morris does not teach using a Markov decision process model characterized by a tuple, and (4) a reward function associated with the system.
Nagarathinam teaches using a Markov decision process model characterized by a tuple, and (4) a reward function associated with the system ([0042] learns to act using a Markov Decision Process (MDP) method. Generally, MPDs are defined by a tuple consisting the environment state, action taken, resulting reward and a transition probability. Specifically, the tuple is given by (S, A, P, r) where S is the state space, A is the action space, P is the transition probability of environment state being St+1 time t+1 as a result of choosing an action A in state St at time t and R is the immediate reward received after transiting from state St to St+1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morris’s teaching of training a first model, and training a second model with Nagarathinam’s teaching of using Markov decision process. The combined teaching provides an expected result of training a first and second brain using Markov decision process. Therefore, one of ordinary skill in the art would be motivated to optimize the accuracy of the model. 

Regarding claim 4, the combination of Morris and Nagarathinam teach The system of claim 3, wherein neither the finite set of states associated with the system (Morris, [0065] current state, a metric for an expected future state, and combinations thereof can represent this temporal dynamic) nor the finite set of actions ([0075] The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112. As a result, operational data 198 such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, energy or resource usage, or an indication of whether and to what extent the outcome of interest occurred can be entered or recorded by the user and/or operator)  associated with the system include the measurable attribute associated with the system ([0008] configures the system to: collect source data collected from over a period of time, wherein the source data is derived from information obtained from operation of an operating system, hardware device, or machine.).

Regarding claim 9, Morris teaches  The method of claim 7, wherein each of the first brain and the second brain is trained comprising: (1) a finite set of states associated with the system ([0065] Individual data points representing a system or piece of equipment's history, current state, a metric for an expected future state, and combinations thereof can represent this temporal dynamic), (2) a finite set of actions associated with the system ([0075] The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112. As a result, operational data 198 such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, energy or resource usage, or an indication of whether and to, (3) a state transition function associated with the system ([0032] can enable the machine or hardware device in which the motor is embedded to be taken off line for maintenance or to allow the motor or machine to be adjusted while in use, depending on the type of data being reported) 
Morris does not teach using a Markov decision process model characterized by a tuple, and (4) a reward function associated with the system.
Nagarathinam teaches using a Markov decision process model characterized by a tuple, and (4) a reward function associated with the system ([0042] learns to act using a Markov Decision Process (MDP) method. Generally, MPDs are defined by a tuple consisting the environment state, action taken, resulting reward and a transition probability. Specifically, the tuple is given by (S, A, P, r) where S is the state space, A is the action space, P is the transition probability of environment state being St+1 time t+1 as a result of choosing an action A in state St at time t and R is the immediate reward received after transiting from state St to St+1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morris’s teaching of training a first model, and training a second model with Nagarathinam’s teaching of using Markov decision process. The combined teaching provides an expected result of training a first and second brain using Markov decision process. Therefore, one of ordinary skill in the art would be motivated to optimize the accuracy of the model. 

Regarding claim 10, the combination of Morris and Nagarathinam teach The method of claim 9, wherein neither the finite set of states associated with the system (Morris, [0065] current state, a metric for an expected future state, and combinations thereof can represent this temporal dynamic)  nor the finite set of actions ([0075] The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112. As a result, operational data 198 such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, energy or resource usage, or an indication of whether and to what extent the outcome of interest occurred can be entered or recorded by the user and/or operator)  associated with the system include the measurable attribute associated with the system ([0008] configures the system to: collect source data collected from over a period of time, wherein the source data is derived from information obtained from operation of an operating system, hardware device, or machine).

Regarding claim 14, Morris teaches The method of claim 7, 
Morris does not teach wherein the system comprises a heating, ventilation, and cooling (HVAC) system )   and wherein the measurable attribute comprises an air temperature outside a structure being heated or cooled by the HVAC system
Nagarathinam teaches wherein the system comprises a heating, ventilation, and cooling (HVAC) system ([0039] system is implemented for optimal control of the HVAC system)   and wherein the measurable attribute comprises an air temperature outside a structure being heated or cooled by the HVAC system ([0046] ambient parameters such as temperature, [0038] information pertaining to one or more states affecting performance of the one or more controllable electric equipment in the building, wherein the one or more states may include but are not limited to, temperature, humidity, ambient parameters).(i.e. structure is interpreted as electrical equipment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morris’s teaching of training a first model, and training a second model  for generating  predicted control suggestions with Nagarathinam’s teaching of an HVAC system and measuring the ambient temperature. The combined teaching provides an expected result of training a first and second brain for generating predicted control suggestion for an HVAC system. Therefore, one of ordinary skill in the art would be motivated to optimize the accuracy of the model for an HVAC system. 
Regarding claim 15, Morris teaches A method comprising: using a measurable attribute associated with a system ([0008] configures the system to: collect source data collected from over a period of time, wherein the source data is derived from information obtained from operation of an operating system, hardware device, or machine.), segmenting operational data associated with the system into at least a first bin and a second bin ( [0103] the historical source data 170 may be divided into a first portion that is 70% of the total historical source data available and a second portion that is the remaining 30% of the total historical source data 170 available), wherein the segmenting the operational data associated with the system into the first bin ([0108] the processor(s) 200 can be configured to train a first sub-model that incorporates a first portion of aggregated data set 190)  and the second bin ([0108] and train a second sub-model that incorporates a second set of aggregated data set 190, where the first portion of aggregated data set 190 is not necessarily the same as the second portion of aggregated data set 190, for example, each represents operational data 198 that was collected at different times during operation of machine 112. In some embodiments) further comprises determining a transition boundary between the first bin and the second bin ( [0103] the historical source data 170 may be divided into a first portion that is 70% of the total historical source data available and a second portion that is the remaining 30% of the total historical source data 170 available)…, training a first brain based on a first data model associated with the first bin ([0108] the processor(s) 200 can be configured to train a first sub-model that incorporates a first portion of aggregated data set 190)  and training a second brain based on a second data model associated with the second bin ([0108] and train a second sub-model that incorporates a second set of aggregated data set 190, where the first portion of aggregated data set 190 is not necessarily the same as the second portion of aggregated data set 190, for example, each represents operational data 198 that was collected at different times during operation of machine 112. In some embodiments); and using the first brain and the second brain, implemented by at least one processor, automatically generating predicted supervisory control suggestions for a plurality of supervisory setpoints associated with the system ([0084] the predictive system 160 may be configured to train the sub-models and the super-models that combine the outputs of the sub-models using various weights and/or parameters for the purposes of predicting any variety of operational outcomes of interest that may be associated with the operating system 110 or equipment 112 or processes associated therewith. The sub-models can be any suitable type of model (e.g., statistical models) for predicting an operational condition of interest from the source data 172).
	Morris does not teach using deep reinforcement learning
Nagarathinam teaches using deep reinforcement learning ([0012] a system that implements multi-agent deep reinforcement learning for dynamically controlling electrical equipment in buildings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morris’s teaching of training a first model, and training a second model with Nagarathinam’s teaching of using deep reinforcement learning for training. The combined teaching provides an expected result of training a first and second brain using deep reinforcement learning. Therefore, one of ordinary skill in the art would be motivated to optimize the accuracy of the model. 

Regarding claim 16, the combination of Morris and Nagarathinam teach The method of claim 15, wherein each of the first brain and the second brain is trained comprising: (1) a finite set of states associated with the system (Morris, [0065] Individual data points representing a system or piece of equipment's history, current state, a metric for an expected future state, and combinations thereof can represent this temporal dynamic), (2) a finite set of actions associated with the system ([0075] The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112. As a result, operational data 198 such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, energy or resource usage, or an indication of whether and to what extent the outcome of interest occurred can be entered or recorded by the user and/or operator), (3) a state transition function associated with the system ( [0103] the historical source data 170 may be divided into a first portion that is 70% of the total historical source data available and a second portion that is the remaining 30% of the total historical source data 170 available).
Nagarathinam further teaches using a Markov decision process model characterized by a tuple, and (4) a reward function associated with the system ([0042] learns to act using a Markov Decision Process (MDP) method. Generally, MPDs are defined by a tuple consisting the environment state, action taken, resulting reward and a transition probability. Specifically, the tuple is given by (S, A, P, r) where S is the state space, A is the action space, P is the transition probability of environment state being St+1 time t+1 as a result of choosing an action A in state St at time t and R is the immediate reward received after transiting from state St to St+1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morris’s teaching of training a first model, and training a second model with Nagarathinam’s teaching of using Markov decision process. The combined teaching provides an expected result of training a first and second brain using Markov decision process. Therefore, one of ordinary skill in the art would be motivated to optimize the accuracy of the model. 

Regarding claim 17, The combination of Morris and Nagarathinam teach The method of claim 17, wherein neither the finite set of states associated with the system (Morris, [0065] Individual data points representing a system or piece of equipment's history, current state, a metric for an expected future state, and combinations thereof can represent this temporal dynamic)  nor the finite set of actions (Morris, [0075] The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112. As a result, operational data 198 such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, energy or resource usage, or an indication of whether and to what extent the outcome of interest occurred can be entered or recorded by the user and/or operator)   associated with the system include the measurable attribute associated with the system (Morris, [0008] configures the system to: collect source data collected from over a period of time, wherein the source data is derived from information obtained from operation of an operating system, hardware device, or machine.).

Regarding claim 18, The combination of Morris and Nagarathinam teach The method of claim 15, wherein the transition boundary relates to a transition in predicted values of at least one state associated with the system (Morris, [0065] a variable may be temporally contextualized by its expected future state (e.g., relying on past-states to predict the future state of a feature), [0038] the systems and methods herein will enable collectable source data to be continually, or substantially continually, updated and contextualized for statistical analysis so as to generate updated predictions of the propensity of operating system, hardware device, or machine to experience an operational outcome of interest in a defined period of time thereafter during operation thereof, [0103] the historical source data 170 may be divided into a first portion that is 70% of the total historical source data available and a second portion that is the remaining 30% of the total historical source data 170 available).

Regarding claim 19, the combination of Morris and Nagarathinam teach The method of claim 18, wherein the transition in the predicted values of the at least one state ([0038] the systems and methods herein will enable collectable source data to be continually, or substantially continually, updated and contextualized for statistical analysis so as to generate updated predictions of the propensity of operating system, hardware device, or machine to experience an operational outcome of interest in a defined period of time thereafter during operation thereof.) is determined by using a first set of training data corresponding to a forward data model ([0087] the aggregated data set 190 may be partitioned in some embodiments into a first portion and a second portion of contextualized data for analysis. The first portion of the aggregated data set 190 may be used for the purposes of generating the sub-models and the super-models (e.g., training), [0050] readings recorded by an operator during operation of the operating system, hardware device, or machine can be incorporated as source for current analysis herein if the data is analyzable in real time, [0076] determine the predicted outputs 196 for the outcome of interest using current operational data from the aggregated data set 190), and a second set of training data corresponding to a backward data model ([0108] and train a second sub-model that incorporates a second set of aggregated data set 190, where the first portion of aggregated data set 190 is not necessarily the same as the second portion of aggregated data set 190, for example, each represents operational data 198 that was collected at different times during operation of machine 112. In some embodiments, [0106] The processor(s) 200 may be configured to generate one or more sub-models using the received and historical source data, such as formatted source data 176 stored that becomes part of the historical source data 170, [0108] the processors(s) 200 may be configured to use only a portion of the available historical source data 170 to train each of the sub-models to be generated), wherein the forward data model relates to a dynamic behavior of the system forward in time and the backward data model relates to a dynamic behavior of the system backward in time ([0110] The processor(s) 200 may be configured to perform the sub-model training using the second portion (e.g., the testing portion) of the historical source data 170 to ensure that all of the sub-models that are to be used for the generation of the super-model are each individually performing within a desired band of error (e.g., threshold values for false positives and false negatives, [0046] Source data generated by these one or more sensors 120 will be associated with the specific past or current operation of the equipment 112 that operates within the operating system 110 or processes associated therewith).

Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 20160350671A1, herein Morris),  in view of Alanqar et al. (US20210018198A1, herein Alanqar).

Regarding claim 13, Morris teaches  The method of claim 12, wherein the transition in the predicted values of the at least one state is determined by determining differences ([0066] the difference between the current temperature reading and the standard deviation of the temperature for all observations on record within a particular machine during warm calendar months can be incorporated into the methodology, such as by including the values as derived during operation of the operating system, hardware device, or machine being monitored, to improve the accuracy of the predictive models to predict the likelihood of an operational event of interest occurring in the future, where such accuracy is specific in relation to the operating system, hardware device, or machine being monitored.)  between a first set of …values of the at least one state based on the forward data model ([0076] determine the predicted outputs 196 for the outcome of interest using current operational data from the aggregated data set 190) and a second set of … values of the at least one state based on the backward data model , ([0046] Source data generated by these one or more sensors 120 will be associated with the specific past or current operation of the equipment 112 that operates within the operating system 110 or processes associated therewith).
Morris does not teach determining differences between a first set of predicted values…and a second set of predicted values…
Alanqar teaches wherein the transition in the predicted values of the at least one state is determined by determining differences between a first set of predicted values of the at least one state based on the forward data model and a second set of predicted values of the at least one state based on the backward data model ([0004] The operations include comparing performance of the new predictive model and the predictive models stored by the database to select a particular predictive model for controlling the equipment) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morris’s teaching of generating predicted setpoints using models with Alangar’s teaching of comparing a current predictive model to a past predicted model. The combined teaching provides an expected result of generating predicted setpoints by comparing a current predictive model to a past predicted model . Therefore, one of ordinary skill in the art would be motivated to optimize the accuracy of the model. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 20160350671A1, herein Morris),  in view of Nagarathinam et al. (US20210200163A1, herein Nagarathinam), in further view of Alanqar et al. (US20210018198A1, herein Alanqar).

Regarding claim 20, the combination of Morris, and Nagarathinam teach The method of claim 19, wherein the transition in the predicted values of the at least one state is determined by determining differences ([0066] the difference between the current temperature reading and the standard deviation of the temperature for all observations on record within a particular machine during warm calendar months can be incorporated into the methodology, such as by including the values as derived during operation of the operating system, hardware device, or machine being monitored, to improve the accuracy of the predictive models to predict the likelihood of an operational event of interest occurring in the future, where such accuracy is specific in relation to the operating system, hardware device, or machine being monitored.)  between a first set of …values of the at least one state based on the forward data model ([0076] determine the predicted outputs 196 for the outcome of interest using current operational data from the aggregated data set 190)  and a second set of … values of the at least one state based on the backward data model ([0046] Source data generated by these one or more sensors 120 will be associated with the specific past or current operation of the equipment 112 that operates within the operating system 110 or processes associated therewith).
The combination of Morris and Nagarathinam do not teach determining differences between a first set of predicted values…and a second set of predicted values…
Alanqar teaches wherein the transition in the predicted values of the at least one state is determined by determining differences between a first set of predicted values of the at least one state based on the forward data model and a second set of predicted values of the at least one state based on the backward data model ([0004] The operations include comparing performance of the new predictive model and the predictive models stored by the database to select a particular predictive model for controlling the equipment) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morris’s and Nagarathinam’s teaching of generating predicted setpoints using models with Alangar’s teaching of comparing a current predictive model to a past predicted model. The combined teaching provides an expected result of generating predicted setpoints by comparing a current predictive model to a past predicted model . Therefore, one of ordinary skill in the art would be motivated to optimize the accuracy of the model. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Chu (US20180096261A1) discloses an anomaly detection model generated for one or more components of sub-systems, and having multiple anomaly detection models. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YTF/
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117